DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 4/27/2022, overcomes the examiner’s rejection.  He allows claims 1, 3-7, 9-13 and 15-20 and cancels claims 2, 8 and 14.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a system to comprise an access point communication module configured to communicate with a plurality of access points, wherein each of the plurality of access points is configured to communicate with one or more user devices; 
> The ability for a shared access communication module configured to communicate with a radio access network element, a shared access processing module, and the access point communication module, 
> The ability for wherein the radio access network element is configurable to operate on a carrier frequency and a different frequency associated with a shared spectrum, 
> The ability for wherein the shared access communication module is configured to provide shared access system data comprising spectrum frequency changes between the carrier frequency and the different frequency to the access point communication module, 
> The ability for wherein the system is further configured to generate a change trend in the shared access system data according to analysis of a log of the shared access system data, to predict future changes to the shared access system data according to the change trend, and to track a capacity and a utilization of at least one access point of the plurality of access points, 
> The ability for wherein the change trend to the shared access system data describes dedicated resources made conditionally available when not utilized by an incumbent user,  
> The ability for wherein the shared access processing module is in communication with the access point communication module and is configured to transmit, through the access point communication module to the at least one access point of the plurality of access points, 
> The ability for an access point command based on the shared access system data in response to determining that the at least one access point is impacted by the change trend in the shared access system data and the future changes to the shared access system data based on operating parameters of the at least one access point and based on available frequency bands, 
> The ability for wherein the at least one access point is a virtualized access point instance, 
> The ability for wherein the access point command comprises instructions for destroying the virtualized access point instance and creating another virtualized access pointAppln. No 16/535,427Page 3 of 24Reply to Non-Final Office Action of February 7, 2022 Docket No. 2016-0470C0ON_7785-2626A-01based on the change trend in the shared access system data, and 
> The ability for wherein the virtualized access point instance is configured to operate based on the change trend in the shared access system data.

5.  Note that prior art Smith, Yerramalli/Barabell, Deaton, Yang/Shattil/Polehn, Vrbaski, which was/were applied in the Non-Final/FINAL/AF Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414